DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been presented for examination.
Claims 13-23 are withdrawn from consideration.
Claims 1-12 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I – directed to fracture flow simulation based on evaluating analytic integrals to obtain contributions and summing the contributions, Claims 1-12, in the reply filed on 8/24/2021 is acknowledged. Claims 13-23 are withdrawn from consideration.

Priority
The following claimed benefit is acknowledged: The instant application filed 5/24/2018, claims priority from PCT application PCT/US2016/022147 filed 3/11/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2018 has been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a data acquisition module” in claim 9 (no structure in specification)
“a processing module” in claim 9 (no structure in specification)
“a visualization module” in claim 9 (no structure in specification)
The USPGPUB (US2018/0371874) of the instant application discloses in paragraph [0029] that “The software operating on the computing system may be structured as indicated by the software architecture shown in FIG. 3”. Further, Fig.3 shows the software architecture of data acquisition module 302, processing module 306, and visualization module 310. The above modules appear to be recited as software as shown in Fig.3 which indicates a software architecture. Examiner notes that the specification does disclose in paragraph [0026] that “Associated with each processor 212 is a distributed memory module 214 that stores application software and a working data set for the processor's use” and in paragraph [0028] that “It is the software that configures the various parts of the computing system to coordinate and collectively operate as a modeling and simulation system. One or more commercially available software packages and libraries may be installed in the computer assembly to provide the functionality for solving linear systems. User-authored programs, functions, scripts, workflows, or other programming mechanisms may be employed to customize 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recite “contributions” in lines 16 and 17 of the claims. It is unclear as to what is meant by contributions. The instant specification does not provide any details regarding contributions and is merely recited in an identical manner as the claims. The instant publication (US2018/0371874) discloses contributions in paragraph [0055 and 0056]; however these paragraphs an exact duplicate of the claims. The scope of contributions is unclear and further clarification is required. Independent claim 9 recites similar limitations and is rejected similarly.

Claim 1 recites “the rock matrix” in line 5 of the claims. It is unclear if this is establishing a new limitation or if the rock matrix is referring to the already established formation rock matrix. Examiner suggests amending the claims to recite “the formation rock matrix” if referring back to the already established limitation. Further clarity is required. Independent claim 9, 13, and 19 recites similar limitations and is rejected similarly.

Claim 1 recites “each node” in line 8 of the claims. It is unclear if this is establishing a new limitation or if the each node is referring to the already established discrete node. Examiner suggests amending the claims to recite “each discrete node” if referring back to the already established limitation. Further clarity is required. Independent claim 9, 13, and 19 recites similar limitations and is rejected similarly.

Claim 3 recites “wherein the weighting function has a triangular profile” in line 1 of the claims. It is unclear what is meant by triangular profile. It is for this reason the claim is indefinite. Further clarification is required. For purpose of examination, the limitation is interpreted as applying the weighting function to a triangle.

Claim 6 recites “fluid-solid interaction forces” in line 5 of the claims. Claim 1 previously established fluid-solid interaction force as being singular, however, claim 6 recites fluid-solid interaction forces which implies as plural. It is unclear if these are supposed to be the same limitation or if a new limitation is being established. Further clarification is required.

Claim 12 recites “wherein the method” in line 1 of the claims. There is insufficient antecedent basis for the above limitation. No previous mention of a method has been established. Further, it is unclear as to what “the method” is being referred to since claim 9 (from which claim 12 depends upon) recites system claims and not method claims. Further clarification is required.

Independent claims 9 reciting limitations of “a data acquisition module”, “a processing module”, and “a visualization module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The USPGPUB (US2018/0371874) of the instant application discloses in paragraph [0029] that “The software operating on the computing system may be structured as indicated by the software architecture shown in FIG. 3”. Further, Fig.3 shows the software architecture of data acquisition module 302, processing module 306, and visualization module 310. The above modules appear to be recited as software as shown in Fig.3 which indicates a software architecture. Examiner notes that the specification does disclose in paragraph [0026] that “Associated with each processor 212 is a distributed memory module 214 that stores application software” and in paragraph [0028] that “The applications software may include a formation modeling module, a fracture mapping module, an equation construction module, an equation solving module, a user interface module, and other function modules, each implemented in the form of machine-readable instructions”. The above suggests that the software is stored and implemented on the computing system as shown in Fig.2. However, the instant claims do not recite such hardware structure. Examiner suggests amending the claims to incorporate the hardware structure in conjunction with the above modules as described in Fig.2. See MPEP 2181(II)(B).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-8 are method claims directed to hydraulic fracturing flow simulation. Claim(s) 9-12 are system claims directed to hydraulic fracturing flow simulation. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) identifying a network of fractures within a formation rock matrix; modeling each fracture in the network as fluid flow path having discrete points at which a fluid pressure is determined; representing the rock matrix with discrete nodes at which a fluid-solid interaction force is determined, each said discrete node being associated with multiple discrete points along a fluid flow path; deriving the fluid-solid interaction force for each node from the fluid pressure at the associated discrete points; estimating an extent of fracture propagation based in part on the fluid-solid interaction forces; wherein said deriving includes: obtaining an analytic integral of the fluid pressure as modified by a weighting function for each interval between adjacent ones of the associated discrete points; evaluating the analytic integrals for each interval to obtain contributions; and summing the contributions to obtain the fluid-solid interaction force which are considered to be mathematical steps. The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps but for the recitation of generic computer components. For example: a) Identifying a network of fractures within a formation rock matrix is defining the data/variable for the mathematical calculations which follow; b) Modeling each fracture in the network and representing the rock matrix with discrete nodes corresponds to mathematically modeling the discrete points and nodes at which fluid-solid forces are calculated; c) Deriving the fluid-solid interaction force is a calculation which is an explicit recitation of a mathematical relationship/calculation as shown below; d) Estimating an extent of fracture propagation based on fluid-solid interaction forces is a calculation which is an explicit recitation of a mathematical relationship/calculation; e) Obtaining an analytic integral, evaluating the analytic integral, and summing contributions to obtain fluid-solid force is an explicit recitation and calculations of equations. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps. These limitations falls within the “Mathematical steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
the simulator discretizes the volume and fracture geometry to generate a graph representation of the borehole and fracture network, with edges representing fractures, vertices representing junctions, and faces representing rock blocks within a reservoir. Discrete points along the faults and around the rock blocks are identified for calculation of flow parameters, and discrete nodes are identified for determining fluid-solid interaction forces, from which deformations and displacements of rock blocks may be derived” and in paragraph [0038] that “the simulation software operates to determine from the fluid flow's distributed force on the rock block surface caused by the pressure P(x) (shown as curve 604), the corresponding node forces Fl, F2. This determination performs a numerical integration of the pressure values found at the associated discrete pressure points. Such pressure values may be the result of a fluid dynamics simulation employing Navier Stokes governing equations, Reynolds-type of governing equations or some other suitable technique” which shows the mathematical modelling of the fractures and calculations of the fluid-solid forces using the pressure values. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps. These limitations falls within the “Mathematical steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “displaying a visual representation of the fracture propagation extent” [See MPEP 2106.05 (insignificant pre-solution activity)]. The displaying is recited at a high level of generality and amounts to merely a data outputting step. The publication After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The displaying step is merely directed to post-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere post solution activity. Displaying the results is merely insignificant extra-solution activity. “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible. 

Dependent claims 2-8 are further drawn to mathematical steps which are used to further define the flow simulation. 
Claim 2 recites the step of: wherein the associated discrete points are positioned along a flow path between the discrete node and one or more adjacent discrete nodes which are considered to be a mathematical step. The limitations above further defines the graphical representation of the discrete node and points (See Fig.6 of the instant application). Accordingly, the claim recites an abstract idea. Claim 2 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 3 recites the step of: wherein the weighting function has a triangular profile which are considered to be a mathematical step. The limitations above further defines the weighting function of the integral (See paragraph [0039] showing equations (2) and (3) “where P(x) is the spatially-dependent pressure, (1-x/L) is the right half of a triangular weighting function, and (x/L) is the left half of the triangular weighting function”). Accordingly, the claim recites an abstract idea. Claim 3 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 4 recites the step of: wherein the fluid pressure is approximated as linear 2over each interval which are considered to be a mathematical step. The limitations above further defines the calculation of the fluid pressure (See paragraph [0040] “The first numerical integration approach discussed here is the classical "midpoint" or "trapezoidal" method, which approximates the integrand as a linear function between each discrete point, enabling the integral to be estimated as the distance between discrete points times the average value of the integrand at those points”). Accordingly, the claim recites an abstract idea. Claim 4 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 5 recites the step of: wherein the fluid pressure is approximated as a second- or higher-degree polynomial over each interval which are considered to be a mathematical step. The limitations above further defines calculation of the fluid pressure (See paragraph [0042] “This shape method is general and can account for any assumption about the shape of pressure function in the equations. In an illustrative variation on this method, the pressure function can be approximated as needed with a polynomial function of second- or higher-degree, chosen to enforce specific criteria such as limiting the error or ensuring accuracy to a specified order”). Accordingly, the claim recites an abstract idea. Claim 5 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 6 recites the step of: obtaining a current state that include fluid pressure values at said discrete points; constructing a set of linear equations for deriving a subsequent state from the current state while accounting for fluid-solid interaction forces; repeatedly solving the set of linear equations to obtain a sequence of subsequent states, the sequence embodying a time-dependent spatial distribution of fluid pressure which are considered to be a mathematical step. The limitations above further defines steps of determining the fluid pressure (See paragraph [0052] “In block 808, the simulator calculates fluid-solid interaction forces for each matrix node abutting a fluid flow path. The simulator uses these forces, optionally in the form of displacement and/or fracture apertures, in block 810 when it constructs a set of sparse matrices representing the relationships between the system elements and expressing the subsequent state of the system in terms of the current state… As rock blocks deform and fractures propagate, the connection graph may change, along with the various parameters representing the time-dependent state of the system, necessitating that the matrices be updated”). Accordingly, the claim recites an abstract idea. Claim 6 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 7 recites the additional elements of: storing the time-dependent spatial distribution on a non-transitory computer-readable medium (Insignificant extra-solution activity [See MPEP 2106.05(g)], Mere instructions to apply an exception; generic computer component [See MPEP 2106.05(f)]). “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a 
 Claim 8 recites the additional elements of: modifying a fracturing program based on the time-dependent spatial distribution (Mere instructions to apply an exception [See MPEP 2106.05(f)]). Instructions to “modify” a fracturing program in an unspecified manner based on the results of the mathematical calculations amounts to mere instructions to “apply” the results of the abstract idea. Modifying a program is directed to mere instruction to apply an exception using an equivalent of “apply it”. Mere instructions to apply the exception cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 

Regarding independent claim 9
Step 2A – Prong One
The claim(s) recite(s) identifying a network of fractures within a formation rock matrix; modeling each fracture in the network as fluid flow path having discrete points at which a fluid pressure is determined; representing the rock matrix with discrete nodes at which a fluid-solid interaction force is determined, each said discrete node being associated with multiple discrete points along a fluid flow path; 3deriving the fluid-solid interaction force for each node from the fluid pressure at the associated discrete points; and estimating a time-dependent spatial distribution of fluid pressure based in part on the fluid- solid interaction forces, wherein said deriving includes: obtaining an analytic integral of the fluid pressure as modified by a weighting function for each interval between adjacent ones of the associated discrete points; evaluating the analytic integrals for each interval to obtain contributions; and summing the contributions to obtain the fluid-solid interaction force which are considered to be mathematical steps. The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps but for the recitation of generic computer components. For example: a) Identifying a network of b) Modeling each fracture in the network and representing the rock matrix with discrete nodes corresponds to mathematically modeling the discrete points and nodes at which fluid-solid forces are calculated; c) Deriving the fluid-solid interaction force is a calculation which is an explicit recitation of a mathematical relationship/calculation as shown below; d) Estimating aa time-dependent spatial distribution based on fluid-solid interaction forces is a calculation which is an explicit recitation of a mathematical relationship/calculation; e) Obtaining an analytic integral, evaluating the analytic integral, and summing contributions to obtain fluid-solid force is an explicit recitation and calculations of equations. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps. These limitations falls within the “Mathematical steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The publication (US2018/0371874) discloses in paragraph [0051] that “the simulator discretizes the volume and fracture geometry to generate a graph representation of the borehole and fracture network, with edges representing fractures, vertices representing junctions, and faces representing rock blocks within a reservoir. Discrete points along the faults and around the rock blocks are identified for calculation of flow parameters, and discrete nodes are identified for determining fluid-solid interaction forces, from which deformations and displacements of rock blocks may be derived” and in paragraph [0038] that “the simulation software operates to determine from the fluid flow's distributed force on the rock block surface caused by the pressure P(x) (shown as curve 604), the corresponding node forces Fl, F2. This determination performs a numerical integration of the pressure values found at the associated discrete pressure points. Such pressure values may be the result of a fluid dynamics simulation employing Navier Stokes governing equations, Reynolds-type of governing equations or some other suitable technique” which shows the mathematical modelling of the fractures and calculations of the fluid-solid forces using the pressure values. The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps. These limitations falls within the “Mathematical steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “a data acquisition module collecting measurements from a subterranean formation” [See MPEP 2106.05(g) (insignificant pre-solution activity, data gathering step)], “a processing module implementing a hydraulic fracturing simulation method” [See MPEP 2106.05(f) (Mere instructions to apply an exception)], and “a visualization module that displays the time-dependent spatial distribution” [See MPEP 2106.05(g) (insignificant pre-solution activity)]. Under BRI, the acquisition module, processing module, and visualization module are all merely interpreted as generic computer components recited at a high level of generality. The collecting and displaying is recited at a high level of generality and amounts to merely a data gathering/outputting step. The publication (US2018/0371874) discloses in paragraph [0053] that “After completion, the time-dependent spatial distributions of fluid flow parameters and fracture geometries are stored in block 816 and optionally displayed by the visualization module”. The collecting and displaying step is merely directed to extra-solution activity. Additionally, saying that the judicially excepted method which corresponds with the mathematical concepts identified above regarding claim 1 is “implement[ed]” by the “module” amounts to general instructions to implement the abstract idea on a computer. Mere instructions to implement an abstract idea on a computer fails to integrate the mathematical concepts into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than generic computer components, mere instructions to apply an exception, and mere extra solution activity. Collecting data and displaying the results is merely insignificant extra-solution activity. “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere instructions to apply an exception and extra solution activity cannot provide an inventive concept. When further considering the claims as a whole 

Dependent claims 10-12 are further drawn to mathematical steps which are used to further define the flow simulation. 
Claim 10 recites the step of: wherein the weighting function has a triangular profile which are considered to be a mathematical step. The limitations above further defines the weighting function of the integral (See paragraph [0039] showing equations (2) and (3) “where P(x) is the spatially-dependent pressure, (1-x/L) is the right half of a triangular weighting function, and (x/L) is the left half of the triangular weighting function”). Accordingly, the claim recites an abstract idea. Claim 10 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Claim 11 recites the step of: wherein the fluid pressure is approximated as linear 2over each interval which are considered to be a mathematical step. The limitations above further defines the calculation of the fluid pressure (See paragraph [0040] “The first numerical integration approach discussed here is the classical "midpoint" or "trapezoidal" method, which approximates the integrand as a linear function between each discrete point, enabling the integral to be estimated as the distance between discrete points times the average value of the integrand at those points”). Accordingly, the claim recites an abstract idea. Claim 11 does not recite any additional elements. Looking at the limitations as an ordered combination adds nothing that is not 
Claim 12 recites the additional elements of: modifying a fracturing program based on the time-dependent spatial distribution (Mere instructions to apply an exception [See MPEP 2106.05(f)]). Instructions to “modify” a fracturing program in an unspecified manner based on the results of the mathematical calculations amounts to mere instructions to “apply” the results of the abstract idea. Modifying a program is directed to mere instruction to apply an exception using an equivalent of “apply it”. Mere instructions to apply the exception cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.

Claims 1-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (U.S. Patent Application Publication 2015/0051878 "Kulkarni") in view of Mullins et al (International Application WO 2011/007268 “Mullins”).

Regarding claim 1, Kulkarni teaches A hydraulic fracturing flow simulation method ("FIG. 5 is a flow chart showing an example process 500 for simulating fluid flow." [0076]; "the process 500 is used to simulate flow in a fluid injection or production system (e.g., in a wellbore, in a flow control device or flow conduit installed in a wellbore, etc.), within a Subterranean formation (e.g., from a wellbore into reservoir media, through a rock matrix in the reservoir media, through fractures or discontinuities in the reservoir media, etc.), or combinations thereof." [0077]) that comprises: 
identifying a network of fractures within a formation rock matrix ("the data 254 include fracture data relating to fractures in the subterranean region. The fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone. The fracture data can include information on natural fractures, hydraulically-induced fractures, or any other type of discontinuity in the subterranean region. The fracture data can include fracture planes calculated from microseismic data or other information. For each fracture plane, the fracture data can include information (e.g., Strike angle, dip angle, etc.) identifying an orientation of the fracture, information identifying a shape (e.g., curvature, aperture, etc.) of the fracture, information identifying boundaries of the fracture, or any other suitable information." [0035]; See also Fig.1; "The injected fracturing fluid can flow from the dominant fractures 132, into the rock matrix, into the natural fracture networks 130, or in other locations in the subterranean region 104." [0025]); 
modeling each fracture in the network as fluid flow path having discrete points at which a fluid pressure is determined ("The flow models 334 can include spatial discretization data, such as, for example, discrete nodes that represent locations of fluid flow along flow paths in the fluid system 310. Generally, the flow models 334 can represent any number of intersecting flow paths, including any type of flow path intersection. In some cases, the flow paths represent a fracture network in a subterranean region, and connectivity between the flow paths can correspond to the fracture connectivity in the fracture network. In some cases, the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment." [0047]; "the data acquisition system 320 obtains fluid pressure data for one or more points on a flow path" [0041]); 
representing the rock matrix with discrete nodes at which a fluid-solid interaction force is determined, each said discrete node being associated with multiple discrete points along a fluid flow path ("The flow models 334 can include spatial discretization data, such as, for example, discrete nodes that represent locations of fluid flow along flow paths in the fluid system 310. Generally, the flow models 334 can represent any number of intersecting flow paths, including any type of flow path fluid pressure data for one or more points on a flow path" [0041]; The flow model include discrete nodes that represent fluid flow along flow paths, fluid pressure data for one or more points on a flow path are also obtained; There exists both discrete nodes and one or more points on the flow paths); 
deriving the fluid-solid interaction force for each node from the fluid pressure at the associated discrete points ("the solver 342 can generate a numerical Solution for the variable of interest at each node on both the main flow path 410 and the branch flow path 420. In some cases, the solver 342 can generate a numerical Solution for additional or different variables (e.g., flow velocity, fluid pressure, temperature, concentration, etc.)." [0066]; "The source terms (R1(x), R2(x)) can incorporate any other internal or external systems, forces, or phenomena that influence the flow of fluid. For example, in some cases one or more of the source terms can account for the effects of gravity, an inflow or outflow of fluid, or other effects." [0065]); 
estimating an extent of fracture propagation based in part on the fluid-solid interaction forces ("the analysis system 360 can be a fracture simulation suite that ; and 
displaying a visual representation of the fracture propagation extent ("the analysis system 360 can be a real time analysis system that displays or otherwise presents fluid data (e.g., to a field engineer, etc.) during an injection treatment. In some cases, the analysis system 360 includes other simulators or a simulation manager that use the fluid simulation data to simulate other aspects of a well system. For example, the analysis system 360 can be a fracture simulation suite that simulates fracture propagation based on the simulated fluid flow data generated by the fluid flow simulation system 330" [0060]), 
wherein said deriving includes: obtaining an analytic integral of the fluid pressure ("two- or three-dimensional flow can be described by a one-dimensional flow model, for example, by integrating the governing flow equations over the cross-section of the two- or three-dimensional flow path. In some cases, the resulting equations can include nonlinear partial differential equations that can be solved, for example, using finite difference, finite Volume, or finite element methods. In some cases, the use of one-dimensional flow models can reduce computational costs, and allow for faster or more computationally efficient simulations. In some instances, a flow model can be used to perform numerical simulations in real time, for example, during a fracture treatment or during another well system activity." [0012]; "the solver 342 can generate a numerical Solution for the variable of interest at each node on both the main flow path 410 and the branch flow path 420. In some solver 342 can generate a numerical Solution for additional or different variables (e.g., flow velocity, fluid pressure, temperature, concentration, etc" [0066]; "The discretization for each node, in the example represented by Equations (3a), (3b), and (3c), incorporates fluid communication with an adjacent node in each flow direction. The discretization can incorporate fluid communication across more than one adjacent node in each flow direction. For example, the discretization at each node can incorporate fluid communication across two or three adjacent nodes in each direction of flow." [0082]; See Fig. 4; “ɸ represents a variable of interest (e.g., Velocity, temperature, pressure, concentration, etc.) along the main flow path 410, and ψ represents the same variable of interest along the branch flow path 420” [0064]).
Although Kulkarni teaches analytic integral, it does not appear to explicitly disclose weighting function. However, Mullins teaches modified by a weighting function (
    PNG
    media_image1.png
    39
    297
    media_image1.png
    Greyscale
; where quadrature point y; and weighting factor Wi are determined from a class of Laguerre polynomials [0085]); evaluating the analytic integrals for each interval to obtain contributions (“To apply the Gaussian quadrature method of Eq. (25) to the probability distribution function of step 2 11, Eq. (23) is used as part of an integral over an interval from m to ꝏ” [0086]); and summing the contributions to obtain the fluid-solid interaction force (
    PNG
    media_image1.png
    39
    297
    media_image1.png
    Greyscale
 the right side of EQN 25 shows a summation from i to N).
Kulkarni and Mullins are analogous art because they are from the same field of endeavor of fractures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings 

Regarding claim 4, Kulkarni further teaches wherein the fluid pressure is approximated as linear over each interval ("The flow equations for multiple intersecting flow paths in a one-dimensional flow model can be represented as a coupled initial boundary value problem. In some instances, a solver can obtain a numerical solution to the flow equations. In some cases, the equations can be solved by an implicit approach, Such as, for example, the backward Euler or Crank Nicolson Schemes. Implicit schemes can provide unconditional stability and obtain a solution of a system of linear algebraic equations" [0013]; "The governing flow equations (including all source terms, flow variables, and boundary conditions) can vary over time, space, or both; or they can be constant over time, space, or both." [0065]).

Regarding claim 5, Kulkarni further teaches wherein the fluid pressure is approximated as a second- or higher-degree polynomial over each interval ("As an example, the governing flow equations for the respective flow paths in the flow model 400 can include the advection-diffusion equations for incompressible fluid flow: see EQN (1) and (2)" [0064]; "In Equations (1) and (2), ɸx represents a first-order spatial derivative of the variable ɸ, and ɸxx represents a second-order spatial derivative of ɸ; ψx xx represents a second-order spatial derivative of ψ;" [0065]).

Regarding claim 6, Kulkarni further teaches obtaining a current state that include fluid pressure values at said discrete points ("the data acquisition system 320 obtains fluid pressure data for one or more points on a flow path." [0042]); constructing a set of linear equations for deriving a subsequent state from the current state while accounting for fluid-solid interaction forces ("The flow equations for multiple intersecting flow paths in a one-dimensional flow model can be represented as a coupled initial boundary value problem. In some instances, a solver can obtain a numerical solution to the flow equations. In some cases, the equations can be solved by an implicit approach, Such as, for example, the backward Euler or Crank Nicolson Schemes. Implicit schemes can provide unconditional stability and obtain a solution of a system of linear algebraic equations." [0013]; "the solver 342 receives inputs from the other components of the fluid flow simulation system 330 and generates a numerical solution for a variable of interest based on the inputs. The solution can be generated for some or all of the nodes in a discretized spatial domain. For example, the solver 342 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps." [0056]; "The source terms (R1(X), R2(x)) can incorporate any other internal or external systems, forces, or phenomena that influence the flow of fluid. For example, in some cases one or more of the source terms can account for the effects of gravity, an inflow or outflow of fluid, or other effects." [0065]); repeatedly solving the set of linear equations to obtain a sequence of subsequent states, the sequence embodying a time-dependent spatial distribution of fluid pressure ("the solver 342 receives inputs from the other components of the fluid flow simulation system 330 and generates a numerical solution for a variable of interest based on the inputs. The solution can be generated for some or all of the nodes in a discretized spatial domain. For example, the solver 342 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps." [0056]; See also EQN (1) and (2)). 

Regarding claim 7, Kulkarni further teaches storing the time-dependent spatial distribution on a non-transitory computer-readable medium ("The applications 258 can generate output data and store the output data in the memory 250, in another local medium, or in one or more remote devices (e.g., by sending the output data via the communication link 280)" [0037]).

Regarding claim 8, Kulkarni further teaches modifying a fracturing program based on the time-dependent spatial distribution ("The computing subsystem 110 can perform simulations before, during, or after the injection treatment. In some implementations, the injection treatment control Subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control Subsystem 111 can modify, .

Regarding claim 9, Kulkarni further teaches A hydraulic fracturing flow simulation system (Fluid Flow Simulation System 330) that comprises:
a data acquisition module collecting measurements from a subterranean formation ("The data acquisition system 320 can be any systems or hardware that obtains data from the fluid system 310. For example, the data acquisition system 320 can include flow sensors, pressure sensors, temperature sensors, and other types of measurement devices. The data acquisition system 320 can include communication and data storage systems that store, transfer, manipulate, or otherwise manage the information obtained from the fluid system. In some examples, the data acquisition system 320 obtains fluid pressure data for one or more points on a flow path." [0042]; See Fig. 1 and 3);
a processing module implementing a hydraulic fracturing simulation method ("The applications 258 can include software applications, Scripts, programs, functions, executables, or other modules that are interpreted or executed by the processor 260. For example, the applications 258 can include a fluid flow simulation module, a hydraulic fracture simulation module, a reservoir simulation module, or another other type of simulator. The applications 258 may include machine-readable instructions for performing one or more of the operations related to FIGS. 3-5." [0037]) that includes: 
identifying a network of fractures within a formation rock matrix ("the data 254 include fracture data relating to fractures in the subterranean region. The fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone. The fracture data can include information on natural fractures, hydraulically-induced fractures, or any other type of discontinuity in the subterranean region. The fracture data can include fracture planes calculated from microseismic data or other information. For each fracture plane, the fracture data can include information (e.g., Strike angle, dip angle, etc.) identifying an orientation of the fracture, information identifying a shape (e.g., curvature, aperture, etc.) of the fracture, information identifying boundaries of the fracture, or any other suitable information." [0035]; See also Fig.1; "The injected fracturing fluid can flow from the dominant fractures 132, into the rock matrix, into the natural fracture networks 130, or in other locations in the subterranean region 104." [0025]); 
modeling each fracture in the network as fluid flow path having discrete points at which a fluid pressure is determined ("The flow models 334 can include spatial discretization data, such as, for example, discrete nodes that represent locations of fluid flow along flow paths in the fluid system 310. Generally, the flow models 334 can represent any number of intersecting flow paths, including any type of flow path intersection. In some cases, the flow paths represent a fracture network in a subterranean region, and connectivity between the flow paths can correspond to the fracture connectivity in the fracture network. In some cases, the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a ; 
representing the rock matrix with discrete nodes at which a fluid-solid interaction force is determined, each said discrete node being associated with multiple discrete points along a fluid flow path ("The flow models 334 can include spatial discretization data, such as, for example, discrete nodes that represent locations of fluid flow along flow paths in the fluid system 310. Generally, the flow models 334 can represent any number of intersecting flow paths, including any type of flow path intersection. In some cases, the flow paths represent a fracture network in a subterranean region, and connectivity between the flow paths can correspond to the fracture connectivity in the fracture network. In some cases, the flow paths represent flow conduits in a wellbore, perforations in a wellbore casing, hydraulic fractures extending from a wellbore, natural fractures connected to hydraulic fractures or a wellbore, or other types of interconnected flow paths in a well system environment." [0047]; See also Fig.4; "the data acquisition system 320 obtains fluid pressure data for one or more points on a flow path" [0041]; The flow model include discrete nodes that represent fluid flow along flow paths, fluid pressure data for one or more points on a flow path are also obtained; There exists both discrete nodes and one or more points on the flow paths); 
3deriving the fluid-solid interaction force for each node from the fluid pressure at the associated discrete points ("the solver 342 can generate a numerical Solution for the variable of interest at each node on both the main flow path 410 and the ; and 
estimating a time-dependent spatial distribution of fluid pressure based in part on the fluid- solid interaction forces ("The solver 342 can include any information or modules that can be used to solve a system of equations. For example, the solver 342 can be a direct solver or another type of solver. In some implementations, the solver 342 receives inputs from the other components of the fluid flow simulation system 330 and generates a numerical solution for a variable of interest based on the inputs. The solution can be generated for some or all of the nodes in a discretized spatial domain. For example, the solver 342 may calculate values of fluid velocity, fluid pressure, or another variable over a spatial domain; the values can be calculated for an individual time step or multiple time steps. In some implementations, the solver 342 obtains a solution by executing the example process 500 shown in FIG. 5, or the solver 342 can obtain a solution using another technique" [0056]), 
wherein said deriving includes: obtaining an analytic integral of the fluid pressure ("two- or three-dimensional flow can be described by a one-dimensional flow model, for example, by integrating the governing flow equations over the cross-section of the two- or three-dimensional flow path. In .
and a visualization module that displays the time-dependent spatial distribution ("data provided by the simulations can be displayed in real time during the injection treatment, for example, to an engineer or other operator of the well system 100" [0028]; "The analysis system 360 can include any systems, components, or modules that analyze, process, use, or access the simulation data generated by the fluid flow simulation system 330. For example, the analysis system 360 can be a real time analysis system that displays or otherwise presents fluid data (e.g., to a field engineer, etc.) during an injection treatment. In some cases, the analysis system 360 includes other simulators or a simulation manager that use the fluid simulation data to simulate other aspects of a well system. For example, the analysis system 360 can be a fracture simulation Suite that simulates fracture propagation based on the simulated .
Although Kulkarni teaches analytic integral, it does not appear to explicitly disclose weighting function. However, Mullins teaches modified by a weighting function (
    PNG
    media_image1.png
    39
    297
    media_image1.png
    Greyscale
; where quadrature point y; and weighting factor Wi are determined from a class of Laguerre polynomials [0085]); evaluating the analytic integrals for each interval to obtain contributions (“To apply the Gaussian quadrature method of Eq. (25) to the probability distribution function of step 2 11, Eq. (23) is used as part of an integral over an interval from m to ꝏ” [0086]); and summing the contributions to obtain the fluid-solid interaction force (
    PNG
    media_image1.png
    39
    297
    media_image1.png
    Greyscale
 the right side of EQN 25 shows a summation from i to N).
Kulkarni and Mullins are analogous art because they are from the same field of endeavor of fractures. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulkarni with the weighting function by Mullins. One of ordinary skill in the art would have been motivated to make this modification in order to “accurately characterize compositional components and fluid properties at varying locations in a reservoir in order to allow for accurate reservoir architecture analysis” (Mullins, [0014]).

Claims 11-12 recite system claims corresponding with claims 4 and 8, and have similar subject matter. Therefore, claims 11-12 are rejected similarly as claims 4 and 8. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (U.S. Patent Application Publication 2015/0051878 "Kulkarni") in view of Mullins et al (International Application 2011/007268 “Mullins”) as applied to claim 1 above, and in further view of Fu et al (“Fully coupled geomechanics and discrete flow network modeling of hydraulic fracturing for geothermal applications” [NPL, See PTO 892] “Fu”).

Regarding claim 2, the combination of Kulkarni and Mullins teach all the limitation of claim 1 (from which claim 2 depends upon). Although the above combination discloses discrete nodes, they do not appear to explicitly disclose that the points are positioned between adjacent nodes. However, Fu teaches wherein the associated discrete points are positioned along a flow path between the discrete node and one or more adjacent discrete nodes ("Fluid is allowed to flow from one cell i to an adjacent cell j that is connected to cell i through a node." [Pg.4, Flow Solver]; See Fig.5b-c which shows nodes and flow cells between adjacent nodes).
Kulkarni, Mullins, and Fu are analogous art because they are from the same field of endeavor of fracturing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulkarni and Mullins with the node and point placement by Fu. One of ordinary skill in the art would have been motivated to make this modification in order to govern and .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (U.S. Patent Application Publication 2015/0051878 "Kulkarni") in view of Mullins et al (International Application 2011/007268 “Mullins”) as applied to claim 1 above, and in further view of Collins et al (U.S. Patent Application Publication 2015/0049585 "Collins").

Regarding claim 3, the combination of Kulkarni and Mullins teach all the limitation of claim 1 (from which claim 3 depends upon). Although the above combination discloses weighting function, they do not appear to explicitly disclose a triangular profile. However, Collins teaches wherein the weighting function has a triangular profile. ("The weighting functions of equations (13) or (14) can be applied inequations (8)-(9) for each triangle, or we can average over the triangles to get a single set of weights. One may also elect to Zero out the weights when they fall below a threshold. Another alternative is to take the nth root of the weights after masking to flatten them. Other alternatives can be readily conceived." [0050]). 
Kulkarni, Mullins, and Collins are analogous art because they are from the same field of endeavor of fracturing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulkarni and Mullins with the node and weighting function by Collins. One of ordinary skill in the art would have been motivated to make this modification since it 

Claims 10 recite system claims corresponding with claims 3, and have similar subject matter. Therefore, claims 10 are rejected similarly as claims 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vander et al (US2013/0096890) – Material point method modeling in oil and gas reservoirs
Lin et al (US2016/0341850) – Geomechanical and geophysical computation model for oil and gas stimulation and production

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127          

/BRIAN S COOK/Primary Examiner, Art Unit 2127